DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-12 in the reply filed on  09/28/2022 is acknowledged.
Applicant's election with traverse of species II, Figures 5-6, which encompasses claim 12 in the reply filed on 09/28/2022 is acknowledged.  The traversal is on the ground(s) that claims 6, 9, and 10 are also generic claims although only claims 1-5 were indicated as generic claims in the restriction requirement.  This is found persuasive, and as such, claims 6, 9, and 10 will be examined as generic claims.  Accordingly, claims 1-6, 9, 10, and 12 will be examined below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimmer (US 2006/0240884 A1) and Lemke (US 6,366,210 B2).
Regarding claim 1, Klimmer discloses a system for sensing harvested crop levels within an agricultural harvester, the system comprising: 
a crop tank (42) extending in a vertical direction between a top end and a bottom end of the crop tank (see FIG.1), the crop tank including a frame having an opening (see FIG.2 with cover 50 open) formed therethrough and a tank cover section (cover 50 with sidewalls 58, 60) provided in operative association with the frame such that the tank cover section is movable between an open position (FIGS.2, 4, 6, 8) and a covered position (FIGS.3, 5, 7) relative to the opening of the frame, the crop tank being configured to receive harvested crop (78); and 
a sensor (rangefinder 76) configured to capture data indicative of a crop level of the harvested crop received within the crop tank (see paragraphs [0006] and [0008]), the sensor supported, at least in part, relative to the crop tank such that the sensor is configured to have a first orientation (see FIGS.5 and 7) when the tank cover section is in the covered position and a second orientation (see FIGS.4,6, 8) when the tank cover section is in the open position.
Klimmer does not disclose said sensor being a sensor array including a plurality of crop level sensors.
Lemke discloses an alternate sensor (156) configured to capture data indicative of a crop level of the harvested crop received within a crop tank (24), the sensor being a sensor array including a plurality of crop level sensors (transducers 158) spaced apart from one another between a first end of the sensor array and a second end of the sensor array (see FIGS.9A-9B), each crop level sensor of the plurality of crop level sensors configured to capture data indicative of a crop level of the harvested crop received within the crop tank (as disclosed in col.10, lines 37-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor of Lemke for the sensor of Klimmer as an alternate known sensor for indicating crop fill level in the grain tank.
Due to the combination of Klimmer and Lemke, when the sensor array (156 of Lemke) disposed in the grain tank of Klimmer (42) is in the first orientation (shown in FIGS.5, 7 of Klimmer, with grain tank cover 50 in the closed position), the sensor array (156) defines a first vertical dimension in the vertical direction between the first and second ends of the sensor array that is less than a second vertical dimension (similar to vertical positioning of array 156 shown in FIGS.9A-9B of Lemke) defined by the sensor array in the vertical direction between the first and second ends of the sensor array when the sensor array is disposed in the second orientation (shown in FIGS.4, 6, 8, with the grain tank cover 50 in the opened position). 

Regarding claim 5, the combination further discloses the system of claim 1, wherein the sensor array (156( further comprises a housing (rectangular feature along which the transducers are aligned, as shown in FIG.9B) extending between the first and second ends of the sensor array along a longitudinal length of the sensor array, wherein the plurality of crop level sensors are spaced apart from one another along the longitudinal length of the housing (see FIG.9B of Lemke).  

Regarding claim 6, the combination further discloses the system of claim 1, wherein the sensor array is configured to be positioned at or approximately at a center of the crop tank when in the second orientation (refer to FIG.4 of Klimmer).  

Regarding claim 9, the combination further discloses the system of claim 1, wherein each of the plurality of crop level sensors is configured as at least one of a proximity sensor, optical sensor (claims 5,7 of Lemke), RADAR sensor, LIDAR sensor, or ultrasonic transceiver.  

Regarding claim 10, the combination further discloses the system of claim 1, further comprising: a controller (control circuit 152 and operator interface 154) configured to determine a current crop level of the harvested crop within the crop tank based on the data received from the plurality of crop level sensors (col.10. lines 42-45).  

Allowable Subject Matter
Claims 2-4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holt, II et al. (US 10,231,381) and Gould et al. (US 10,701,861) both teach using a sensor array for indicating crop level in a crop tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671